 QUL(EN (CI'Y PAVING CO.Queen City Paving Co. and Congress of IndependentUnions, Petitioner and International Union of Op-erating Engineers, Local 16-16B, Petitioner andGeneral Drivers, Salesdrivers, Warehousemen andHelpers Local 245, affiliated with InternationalBrotherh(ood of Teamsters, Chauffeurs. Warehouse-men & Helpers of America, Petitioner. ('ases 17RC 8328.' 17 R(' 8337.' and 17-R(' 8338June 26, 1979DECISION, DIREC'ION TO OPEN ANDCOUNT CERTAIN CHALLENGED BALLOTS,CONTINGENT DIRECTION OF IHEARING.AND CERTIFICATION OF REPRESENTATIVEBY CHAIRMAN FANNING ANI) MEMBERS JNKINSANI) MURPIIYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel considered the exceptions to and chal..lenged ballots in an election held between January 26.1978, and February 9, 1978,2 and the Hearing Offi-cer's Report and Recommendations on Objectionsand Challenges.3The Board has reviewed the recordin light of the exceptions and briefs and herebyadopts the Hearing Officer's findings and recommen-dations,4with the following modifications, all relatingto Case 17-RC-8337:I Laborers International Union of North America. Local 676. AF. CIO.intervened in Case 17 R( 8328. Congress of Independent Unions inter-vened and had its name placed on the ballots n Cases 17 RC 8337 and 17RC 8338.2 The tally of ballots at the close of the period of voting in these threeelections showed the following results:Case /7 RC 8328. One vote for CIU, 2 votes for Lahorers, and 20challenged ballots, a sufficient number to affect the results.Case 17 RC 8337- No votes for CIU. 4 votes for Operating Engi-neers, and 27 challenged ballots, a sufficient number to affect the results.Case 17-RC-8338. No votes for CIU, 3 votes for Teamsters. and 10challenged ballots, a sufficient number to affect the results.The Employer's request for permission to file more detailed exceptions ishereby denied as lacking in merit.'As to Case 17 RC 8328. In the absence of exceptions thereto, we adopt,proforma, the Hearing Officer's recommendations with respect to challengesto the ballots cast by Tony Avey. Charles Hensley, Charles Bulla, Ken Cavi-ness, Robert Lawson, Lester McGuire, James Hensley. Max Avey, JuniorAvey, Perry Bruns. and Becky Goodman.The Employer has filed indentical objections to all three elections. TheEmployer filed no exceptions concerning Case 17 RC-8328. Therefore, weadopt, proformia, the Hearing Officer's recommendations with respect to theEmployer's objections in this case.As to Case 17- RC- 8337: In the absence of exceptions thereto, we adopt,proforma, the Hearing Officer's recommendations with respect to the chal-lenges to the ballots cast by Danny lotll, Marshall Miller. Bruce Chaney.Arthur Phillips, William Graves, Howard Hibden, Bruce Turner, DavidDouglas, Clark Voorheis, Billy Duckworth, Tommy Haase, Robert Miller,Charles Naylor, and Cecil Debler and his recommendation that the Employ-er's Objections 4, 5, 6. 11, and 12 be overruled.The Employer contends that the Hearing Officer was biased and preju-diced and thus that his findings and recommendations should not he adoptedI. International Union of Operating Engineers,Local 16 16B, has filed a motion to reopen the hear-ing to permit it to present newly discovered evidence.'The Board is of the opinion that the Operating Engi-neers' proffer of newly discovered evidence raises thesubstantial and material issue as to whether the mailballots ostensibly cast by I.eroy Hansen and DeweyAnderson were in fact cast by these individuals. Sincethese ballots were challenged on other grounds (over-ruled without exception to the Hearing Officer), theyhave not been counted. Accordingly, we shall directthat if, after the revised tally issues, these ballots re-main determinative, a hearing shall he held as to theirvalidity.2. The Employer has excepted to the Hearing Offi-cer's recommendation that the ballots of John Wick-ham and Earl Smith should not be counted becausethese individuals are independent contractors. Wefind merit in this exception.The Employer had a written lease agreement withWickham and Smith concerning the use of equipment(grader and spreader box) on the Nevada, Missouri,construction project. The written lease agreementprovided that compensation for the use of the equip-ment was to be determined on the basis of' profit ob-tained by the Employer and that it the Employerwere to sustain a loss on the project, Wickham andSmith would not receive monetary compensation forthe use of the equipment. The Hearing Officer foundon the basis of the written agreement that Wickhamand Smith were independent contractors and there-fore ineligible to vote. We disagree.In practice,6Wickham and Smith were compen-to the extent they are adverse to the Employer's positions on challengedballots and the clection objections n (ases 17 RC 8337 and 17 RC 8338Upon careful examination of the Hearing Officer's report and recommenda-tions and the entire record herein. we are satisfied that the contentions of theEmployer in this regard are without merit.The Employer also requested that the Board take official notice of atinternal National Labor Relations Board arbitration proceeding involvingHearing Officer Nixon. Counsel for the Regional Office thereafter filed amotion to strike that portion of the Employer's exceptions. We deny themotion to strike. Further, we deny the Employer's request that the Boardtake official notice of the arbitration proceeding as lacking in merit.As to Case 17 RC-8338- In the absence of exceptions thereto, we adopt.proforma. the Hearing Officer's recommendations with respect to the chal-lenges to the ballots cast by James Faucet and Wilbur Hyder and his recom-mendation that the Teamsters' objection and the Employer's Objections 4, 5.6. 11, and 12 be overruled.I The Operating Engineers asserts, inter alia. in its proffer of newly discov-ered evidence that Woodrow Ellison (the Employer's vice president and gen-eral manager) told Leroy Hansen and other employees not to appear at thehearing even though they had been subpenaed and mileage fees had beentendered to them. The proffered evidence is not newly discovered evidence.The attorneys for the Operating Engineers were aware prior to the hearingthat some witnesses may have been told that they need not honor the sub-penas. When the subpenaed witnesses did not appear, the Operating Engi-neers elected to proceed with the hearing rather than seek a continuance toobtain enforcement of the subpenas. Accordingly, we find that the profferedevidence does not constitute newly discovered evidence requiring a reopen-ing of the hearing hereinI While the terms of the contract were somewhat at variance with thepractice. it is the actual practice which controls.243 NLRB No. 1271 )Ii('ISI()ONS ()i NA II()NAI. I.AB()R R A I II()ONS HOARI)sated for the use of their equipment without regard tothe Employer's profit or loss on the job. he E1--ployer determined who would work on leased equip-ment, as well as its own, and how the job would heperformed. The Employer also maintained supervi-sory control over Wickham and Smith while theywere on this job and paid them an hourly wage fortheir own labor over and above the compensation foruse of their equipment. Additionally, Wickham andSmith were assigned to the Employer's own equip-ment, and the Employer assigned other employees touse the equipment of Wickham and Smith.7Thus, under the arrangement between the Em-ployer and Wickham and Smith, these two individ-uals, notwithstanding that they leased certain equip-ment to the Employer, worked lor the Employer asemployees under the Employer's supervision and con-trol. Consequently, we find that at all times materialherein John Wickham and Earl Smith were employ-ees of the Employer rather than, as found by theHearing Officer, independent contractors within themeaning of the Act and thus that they were eligible tovote in the election in Case 17 RC- 8337.0 Accord-ingly, we overrule the challenges to their ballots andshall direct that their ballots be opened and counted.3. The Hearing Officer also found that DavidDecker was ineligible to vote due to his employmentstatus with John Wickham. The Hearing Officer rea-soned that, because of the contractual arrangementbetween John Wickham and the Employer, Deckerwas an employee of Wickham and not of the Em-ployer. However, in light of our finding above thatWickham is an employee of the Employer, and thereis no evidence that Decker was an employee of Wick-ham, and inasmuch as Decker was carried on the Em-ployer's payroll, and his work was supervised by theEmployer, we find that at the time of the election inCase 17 RC 8337, David Decker was an employee ofthe Employer who was eligible to vote therein. Ac-cordingly, the challenge to his ballot is overruled, andhis ballot shall be opened and counted.4. The Employer has also excepted to the HearingOfficer's sustaining the challenge to the ballot of Da-vid Ellison. Ellison's ballot was challenged on thegrounds that he was a supervisor and a son of theowner. The Hearing Officer found that there was noevidence offered showing that Ellison possessed su-pervisory authority; that his father, Woodrow Ellison(vice president and general manager), has never held' Although the agreement provided that Wickham and Smith would pro-vide all supervision of their equipment, in fact the use of the equipment wassupervised by the Employer.I Wickham did recommend the hire of David Decker. who had previouslyoperated Wickham's equipment. Without more information as to the circum-stances surrounding Decker's hire by the Employer. we find that this one actis insufficient to establish that Wickham was a supervisor.ownership interest in the Employer: and that the rec-ord reflects that David Ellison worked under thesame conditions as other employees and was notgranted special privileges or benefits. Thus, the Hear-ing Officei concluded, and we agree, that the chal-lenge on these grounds was without merit.9The Hear-ing Officer, however, found llison to be ineligible tovote because he concluded that Ellison had perma-nently quit his employment.The record discloses that in November 1977 theEmployer laid off a number of employees due to ad-verse weather conditions. David Ellison also ceasedworking for the Employer at that time. Shortly there-after he expressed an intention to attend school. Sub-sequently, as testified to by the Employer's job super-intendent, Ellison was recalled, and he returned towork. All told, by the time of the election he hadworked for the Employer for I I years,"' during whichperiod he was subject to recurrent layofls geared toadverse weather conditions. Thus, we find that Elli-son was a longtime employee who briefly stoppedworking fir the Employer at the same time that sev-eral other employees were admittedly laid off. Whilehe did indicate that he was going to attend school,this fact, standing alone, is insufficient to demonstratethat he quit, since it appears he was merely indicatinghow he was going to spend his time while not work-ing. That Ellison's expression of a desire to attendschool did not evidence a quit is established furtherby the fact that subsequently, when asked to return tocomplete another task, he did so. On this basis wefind that D)avid Ellison did not quit, but was laid offwith a reasonable expectancy of recall, and that he istherefore eligible to vote. Accordingly, we overrulethe challenge to his ballot and shall direct that hisballot be opened and counted.5. The Hearing Officer sustained the challenge tothe ballot cast by Bryan Smith because he concludedthat there was no credible evidence that Smith wasemployed by the Employer at times material. We dis-agree.The challenge to Bryan Smith's ballot was made bya Board agent solely on the ground that the ballotwas not received in the mail until after the closingtime for the receipt of all ballots. The Hearing Officer,however, stated that the asserted ground for the chal-lenge was moot because the record is barren as to' Member Jenkins would find David Ellison, son of the Employer's vicepresident and general manager, ineligible to vote for the reasons stated in hisdissents in Tops Club, Inc., 238 NLRB 928 (1978), and Toyola Midtown, Inc.,233 NLRB 808 (1978).'° The issue of whether Ellison had previously had a long history of em-ployment was not in issue at the hearing, and therelore the Employer wasnot put on notice that evidence as to his previous employment record had tohe produced. Thus, in sustaining this challenge. the Hearing Officer mprop-erly relied on the Employer's failure to present work records for the I -yearperiod of Ellison's employ.72 73Smith's work history. e thus sustained the chal-lenge, as noted above, on that ground. However.there was never any contention that Smith was not anemployee. To the contrary. the E mployer's superin-tendent testified that Bryan Smith worked for him onthe Nevada, Missouri, project and that Smith, andother employees were laid off due to adverse weatherconditions. The superintendent stated, in reference tofuture employment, that Smith and other employeeswould be recalled in the spring. We therefore findthat Bryan Smith was an eligible voter.With respect to the challenge made by the Boardagent concerning the late receipt of Bryan Smith'sballot, as the Hearing Officer states, a party's failureto meet a deadline for the filing of some matter maybe excused if there is a showing that he mailed thematter at a time when he could reasonably anticipateits timely receipt. Bryan Smith's ballot was post-marked 3 days prior to the closing time for castingballots. It was reasonable for Smith to assume that, inthe normal course of the mails, his ballot would bereceived by the Regional Director prior to the closingdate. Therefore, the challenge to the ballot of BryanSmith is hereby overruled, and we shall direct that itbe opened and counted.DIRECTION TO OPEN AND COUNTCERTAIN CHALLENGED BALLOTS ANDCONTINGENT DIRECTION OF HEARINGIt is hereby directed with respect to Case 17-RC-8328 that the Regional Director for Region 17 shall,within 10 days from the date of this Decision, openand count the challenged ballots of Jack Rathman,Craig Bott, Dennis Smith, William Satterfield, andMax Hopper and thereafter prepare and cause to beserved on the parties a revised tally of ballots, uponwhich basis he shall issue the appropriate certifica-tion.Ir IS FURlTHER DIRE('TED with respect to Case 17RC-8337 that the Regional Director for Region 17shall, within 10 days from the date of this Decision,open and count the challenged ballots of MarshallMiller, Michael Smothers, William Graves, DavidDouglas, Robert Miller, John Wickman, Earl Smith.David Decker, David Ellison, Bryan Smith, RalphMurray. Jim ('riner. and Jim Berry and thereafterprepare and serve on the parties a revised tally ofballots and issue a certification of representative if thetally shows a conclusive majority in favor of Peti-tioner.It Is FIRIItIR DIRF (':I) that in Case 17 RC 8337.in the event the revised tally indicates that the ballotsof Dewey Anderson and Leroy Hansen remain deter-minative, a hearing be held before a duly designatedhearing officer for the purpose of receiving evidenceto determine whether Anderson and Hansen actuallycast the ballots received from them and that aftersuch hearing the hearing officer shall prepare andcause to be served on the parties a report containingresolutions of the credibility of witnesses, findings offact, and recommendations to the Board as to thedisposition of said challenges. Within 10 davs tromthe issuance of such report, either party may file withthe Board in Washington, D.C., eight copies of excep-tions thereto. Immediately upon the filing of such ex-ceptions, the party filing shall serve a copy thereof onthe other parties and shall file a copy with the Re-gional Director. If no exceptions are ftiled thereto, theBoard will adopt the recommendations of the hearingofficer.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that with respect to C'ase 17RC 8338 a majority of the valid ballots have beencast tbr General [)rivers. Salesdrivers. Warehouse-men and HIelpers ocal 245, affiliated with Interna-tional Brotherhood of learmsters, Chauffeurs. Ware-housemen & Helpers of America. and that. pursuantto Section 9(a) of the Act. as amended, said labororganization is the exclusive representative of all theemployees in the tfollowing unit found herein for thepurposes of collective bargaining in respect to rates otpay, wages. hours of employment, or other conditionsof employment:All full-time and regular part-time truck driversand warehousemen employed by Queen CityPaving Co.. within the State of Missouri, hut ex-cluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act, and all other employees.QUITN C11-Yu PAV'ING CO.(